-a-tnoOV ** ^V O f   H        , REOBVEDiN
                           -4 V Ct <\ np^XffC»WNWL/#P6flU
                                           APR 114 2015


\OK,Cmc\£\Jt\\u CAC.usr.6 o£ SCVCfil'
—         v                                      .   r.,




iU&A\sA       ^CGA3xiai^_,„JI^^            £^4^4-
ALUl ShJtS—QjpLUDaois—X^a Exu£friA$
_Closs 3ix__KAis y^p<i__F--.a_ci.d_-^v^^_
Vml lowa Xo ~?^\ \ ALJlidi:D.rit,ci

for smA ^aJ^--W^-AoJA_^^

    Qj}CiA_^Q£A^L_^
J3mj&L_JC^^^

^QXL^\A^A^X0^$^^

jO£Lj^ou_j^^
a^U--.^


Xk^Lj^^                              Ao.i^„_._i^6_ui'       ,
.^k^_3cL__W ^XiiAA£„__4c>_-A^fcAi^._._-Jy^
..-&GO.&- ^^y^„Axi_ Q^-AXr^o. £J^__J*WJL
1_ _ _         ; __ : ; 3U14 MA aoj 3
jCoaV^i^ r^awxcx Q.mA\ ,ivigL^L^kl^^^
 l\£iAxL ^VA^AA JgilSa-- ML _ _
 i^nxi^u^ _.^o^\ija. AmA X AkL uikA
 ;idk -U AXj*mx£ j^Oluxv AnAo^_X„k)a.sc
 A^UC^A-JCm^^                 _kx_5iiJj^--J^--, _
 JuofL. Cu\-L-S\ix.^ild- u^kal: .IX A.G-1AJ&UL
 :lo._; Ao _jj^j^c._A!C^^           3:U-C-\Ll,c., IXxaJ
 .S\\g W\A..J(XYL, Xt- ^A A^X^AxUL abrMi _
 JsJVnJLj^^
Jjv                   _Ao__ )LS\ m.H- £XS*S Q±

      i^id(j^^Xu3.^miA^                     i^aq.^SQi5
 ^^_XtoAk^             Xo^xWiDu^                          ^
                            \3x$x
        i^OfcJt.^^

 :&a!j^                                           -
K\c^AaA.^q_o cicoA. ^ rL^QA^i^Ld_.
^(^_SQ^7orvQ ..AZlP(^.5£ JUiLl^4^
£j(^.L OiaxWi y^as. \acX o£ l:
-Cmx\A- ^ju^ _^^^SMs_a.L ^->n \o^:U-.^X^.Q9.
tC^£LS^^Osr\Lx^£i^ KlOA Aml..J^^ J
£^XO/^^
x____:        2>:5U
7'     ^xas Dept of Family                                                                                                                      F2604-B000
     and Protective Services                                                                                                                   January 2009
                                                           CHILD SAFETY EVALUATION AND PLAN
                                                       Plan for Immediate and Short-Term Child Safety

                                                                                                                                            Page        of
       Family Name


     TASKS AND SERVIOES-List
                    lOEi     all tasks and services needed to provide for the child's immediate and short-term safety.

       Family Task                                                                        CPS/Other Service




                                                                                                  C/S ^U£/4A^^C&n
      4tMlTq*k x^A^y "ty^f*1
       Beginning and Eodirig Dates/and/orfrequency) /^ /                                  Begnnafnaagd Ending Datea(arfd/or
                                                                                                               **H*n Fpeduency).
                to       5l?aJJ>/o ^fyum<.
                of Evaluatjpn
       Method of Evaluation          (       J^p                   i              r_i



     Conclusion-Identify plans for further services. When appropriate, describe the possible consequences if the family does not carry out this plan
     successfully.  If the case is to be closed,
       jccessfully. Ifthe                closed, explay
                                                 explain why.
                                                         why.             ,                                    *                                       J I


                                                                                                                                            zu



     Signatures-By signing this form, the parents are agreeing to perform the tasks specified in this plan, and applying for Title IV-Aemergency assistance
     to help cover the cost of CPS's services. Note: To function as an application for Title IV-A emergency assistance, this form must be signed by at least
     one parent or relative of the child.

     Parents also agree that this plan does not conflict with any existing court order.

     The parents may request a review ofthis plan at any time. They may also request an administrative reviewer a fair hearing ifCPS denies, reduces, or
     terminates any protective se^ices oremergency, assistance that they have requested<<jrnpes not act promptly ontheir request for services.

                                                                 ? -U.)3
                                                                       Date                                                                    y Date/s



                        Signature - Parent                             Date                         Signature - Supervisor                         Date
                              Texas Department of Family and Protective Services


COMMISSIONER
John J. Specia, Jr.

Dwight Arnold Wolf
1940 2ND ST
HEMPSTEAD, TX 77445-7035

Mailing Date: 12/19/2012

Re: Case# 42554984; Notice of Findings of CPS investigation

Dear DwightArnold Wolf :

The Department of Family and Protective Services (DFPS) has completed its investigation of alleged abuse or
neglect reported on 11/21/2012 involving one or more children in your family and made the following findings:

     Alleged Perpetrator           Alleged Type ofAbuse or            Alleged Victim                Finding
                                               Neglect
       White.Dorothy D                     Neglectful Supv.           Atkins.Sudia A               Ruled Out

        Wolf.Dwight A                      Physical Abuse             Atkins.Sudia A               Ruled Out

       White;Dorothy D                     Physical Abuse              Lewis.Jaylen                Ruled Out


This investigation is now closed and there will be no further agency involvement with your family unless we
receive another report ofabuse or neglect, which, by law, we would need toinvestigate.
How Findings are Determined.

    o Afinding of "Ruled Out" means that, based on the available information, it was reasonable to conclude
        that the alleged abuse or neglect did not occur.

How Certain Types of Abuse or Neglect are Defined.

Neglectful Supv. includes the following acts or omissions by a person:
    o placing a child in or failing to remove a child from a situation that a reasonable person would realize
        requires judgment or actions beyond the child's level of maturity, physical condition, or mental abilities and
        that results in bodily injury ora substantial risk ofimmediate harm to the child; or
    • placing a child in or failing to remove the child from a situation in which the child would be exposed to a
        substantia! risk of sexual conduct harmful to the child; or
    e placing a child in or failing to remove the child from a situation in which the child would be exposed to acts
      oromissions that constitute abuse under Subdivision (1)(E), (F), (G), (H), or (K) committed against another
        child- . •;••;.,,;.        '•'••••>v
Physical Abuse includes the following acts oromissions by a person:

    » physical injury that results in substantial harm to the child, or the genuine threat of substantial harm from
      physical injury to the child, including an injury that is at variance with the history or explanation given and
        excluding anaccident orreasonable discipline by a parent, guardian, or managing or possessory
        conservator that does not expose the child to a substantial risk of harm; or
    • failure to make a reasonable, effort to prevent an action by another person that results in physical injury that
        results in substantial harm to the child; or                                       -              *
  h /\J y         4.          Abstain-from the use of alcoholic beverages of any kind and further abstain from the use. of any
. HJ                          harmful substances, narcotic drugs, orother controlled substances inany form except asprescribed by
                              a licensed physician for legitimate medical purposes.

[J uj 1/ 5.                   Do not go on any premises where alcoholic beverages are served.
                   6.         Participate in a program bf electronic monitoring and comply with all rules and procedures of the
                              program andpay all costsassociated With the program.

             \U 7.            Submit to urinalysis at the direction of the community supervision officer for the purpose of
                              determining whether or not you are using or ate under the influence of alcohol, narcotic drugs,
                              marijuana, or any other controlled substances, and pay all costs of such tests at the time they are
                              administered.

   D hi y          8.          Do not enter into any agreement to act as an "informer" or special agent of any law enforcement
   U                           agency.
           u/ v    9           Have no contact, either directiy 'or indirectly, or cause any communication with the victim or any
       "                       member of his/her household or family, furthermore you are prohibited from going within 200 yards
                               ofthe residence or place ofemployment ofany ofthe witnesses in this case. fJo doO'hiC^T^''^
  J> \J_V__ 10.                Pay abond supervision fee of $50.00 per month to the Community Supervision and Corrections
  (r '                         Department.                                                               ;v
jQ >// y 11.                   Defendant shall report immediately to the Community Supervision and Corrections Department upon
f~ '                           his/her release from jail.
           . J ^12. T>.fe.oririr>K<Sh2M ncft; Ponv. Lrirlh 8r> 7.00 -£f • Qp

                       "I SWEAR & AFFIRM that 1 will appear before the                     JUDICIAL DISTRICT COURT at the
                          •              County Courthouse in. the District Courtroom, on the        ;                     day of
                         ' . 20 . at . • .      AM / PM or upon notice by this Court, or1agree to pay tothe Court the Principal
             sum of S l.QQiQOC)                  plus all necessary and reasonable expenses incurred in any arrest- for failure to
             appear."
                       NOW, if the said Defendant' shall well and truly make' his/her personal appearance before said Court at the
             time and place stated above, andthere remain from day to day and term toterm, until discharged bydue course of law,
             thenand thereto answer fee accusation and any all subsequent proceedings had relative to the charge against him/her,
             thenthisobligation shallbecome nulland void; otherwise to remain in fullforceandeffect.
                        WITNESS bvmv hand on this the o? ^ '^ day of \IUKJ(=i '                          .20^


                                                                                        DEFENDANT'S SIGNATURE

                        SUBSCRIBED AND SWORN to before/me on this the 2 *"( day of <=3 UA<_..                          ,20 1%.




                        The foregoing PERSONAL APPEARANCE BOND has been examined and approved on this the
               =3<S-hh dav of                 JZf UG              , 20.

                                                                                  JAIL SIGNATURE / f ITLE/


              The defendant has received acopy ofthese Conditions ofBond and they have been thoroughly reviewed and explained
              and the defendant agrees toabide by aliconditions asset forth by his/her signature.below.

              DEFENDANT                             :                                 COMMUNITY SUPERVISION OFFICER




             300/100 "d                       698Z Zt9 9E6 "'K IVi        .           n*MW *1!U!J1       M 95 =90 N(Ml03/tZ/Hnr
   STATE OF TEXAS
                                                                                 IN THE HH m DISTRICT COURT
   vs.    •
                                                                                                                   OF

                                                                                                      COUNTY, TX
                                                                                        pf-
                                         ,   EESSQNAl AJPPEArXnck ftfwn
   'OFFENSE:             y^iuJ M66QU.lT                  CAUSE NO:            ATTORNEY: __
   DEFENDANT
           NT Vlc/i'df}
              Oluu /- ]/[fo' f~P
   address: Jlll^_flfii_JslreiiL

   DOB:M^imU                                 PHONB:lia^l^n^^^^
   H0T:kJ)5             WGT:«3£9        HAIR: BlK         EYES:Mo
   DRIVERS LICENSE: r~-
                    JJlOVfOQ->„_,„-7-yj        mArvn
                        ^ ' <^<7- I STATE: _LA PLACE OF BIRTH: _,
   EMPLOYER: |\l/rA
  EMPLOYER ADDRESS:                ' '



  EMPLOYERPHONE:
                                                   SUPERVISOR:
  NEAREST RELATIVE: Xfc^Tn | \ fr) £                                         _^
  address:          Vfl/ LdexT T&otii <>T(?a£rr
  RELATIONSHIP.. U,&?.                                                     PHONE:486'kM2jgjjj
 NAME:^ /»^                                                        RELATrONSHIP: J^^W
 ADDRESS:         //5f filZeV~Sk*-C*)                                        PHONE: 179 &3S--?/<?/)

 NAME: r^/b {s)pf-£                                               RELATIONSHIP:           H^ Of-^S^. _
 ADDRESS:          ILM bee.                                                  PHOMB-977 %2l-9&&$
                  HerYifig-fwd 7^a
    . KNOWAU,MXNBYfHESEl>RESENTS,ThatI,'Pl^hT Ijfrlf . as Principal, acknowledge
mjgf to owe and be indebted to the .STATE OF TEXAS, COUNTY OF TH^i-fry the sum 0f
WJ,QX> —Dollars; and in- addition thereto, Iam bound for the payment of all reasonable fees and
expenses that may be incurred by sheriffs or peace officers in re-arresting principal in the event the conditions ofthis
bond are violated. For the payment of which sum or sums, which are payable to the State of Texas. Ihereby bind
myself, my heirs, executors, andadministrators.
        ISWEAR AMD AFFIRM that while released on this personal appearance bond Iwill faithfully abide by the
contidions set forth below and Iunderstand- that aviolation or any ofthe* or any other conditions as «st forth by this
Court, will result in revocation ofthis bond and my re-arrest
    ,     k I                                  BOND CONDiTTONS:
_J/_1./J I Rq»rt to the Community Supervision and Corrections department once each-wo*/ month as
               directed bythe Community Supervision Officer.

JL_ 2.1        Commit no offense against the laws ofthe State ofTexas, any other State, or the United States. .
_ 3.           Observe acurfeW and remain in your residence between the hours of             PM and           AM.

  ZOO/ZOO 'i                  mi Zr9 9£6 n         XVd               I!*f *»D X^U!JI       W iS:90 HOH/EIOZ/tZ/M
                               Texas Department of Family and Protective Services


COMMISSIONER
John J. Specia, Jr.

Dwight Arnold Wolf
1940 2ND ST
HEMPSTEAD, TX 77445-7035

Mailing Date: 12/19/2012

Re: Case# 42554984; Notice of Findings of CPS investigation

Dear Dwight Arnold Wolf :

The Department of Family and Protective Services (DFPS) has completed its investigation of alleged abuse or
neglect reported on 11/21/2012 involving one or more children in your family and made the following findings:

     Alleged Perpetrator             Alleged Type of Abuse or        Alleged Victim                 Finding
                                             Neglect
       White.Dorothy D                   Neglectful Supv.            Atkins.Sudia A                Ruled Out

        Wolf.Dwight A                    Physical Abuse              Atkins.Sudia A                Ruled Out

       WhitejDorothy D                   Physical Abuse         I     Lewis,Jaylen                 Ruled Out


This investigation is now closed and there will be no further agency involvement with your family unless we
receive another report of abuse or neglect, which, by law, we would need to investigate.
How Findings are Determined.

    ©Afinding of "Ruled Out" means that, based on the available information, it was reasonable to conclude
        that the alleged abuse or neglect did not occur.

How Certain Types of Abuse or Neglect are Defined.

Neglectful Supv. includes the following acts or omissions by a person:
    o placing a child in or failing to remove a child from a situation that a reasonable person would realize
        requires judgment or actions beyond the child's level of maturity, physical condition, or mental abilities and
        that results in bodily injury or a substantial risk of immediate harm to the child; or
    • placing a child in or failing to remove the child from a situation in which the child would be exposed to a
      'substantial risk ofsexual conduct harmful to the child; or-                                            ./    t
    » placing a child in or failing to remove the child from a situation in which the child would be exposed to acts
      oromissions that constitute abuse under Subdivision (1)(E), (F), (G), (H), or(K) committed against another
        child.        -.-•?'.. ;;'      !\v::
Physical Abuse includes thefollowing acts oromissions by a person:
    e physical injury that results in substantial harm to the cl^d, or the genuine threat of substantial harm from
     -physical injury to the child, including an injury ihat is at variance with the history or explanation given and
        excluding an accident or reasonable discipline by a parent, guardian, or managing or possessory
        conservator that does not expose the child to a substantial risk of harm; or
    • failure to make a reasonable effort to prevent an action by another person that results in physical injury that
        results in substantial harm to the child; or
                                                                                                                         ^rf a-       .V- .;,^if.*«A^j:




                                         Texas Def>artment of. Family and Protective Services


COMMISSIONER              '•.-'.
John J. Specia, Jr./"-.•"• •

Dwight Arnold Wolf :',
1940.2ND'.ST-:-„''jiit/.-v..
HEMPSTEAD, JX 77445-7035.

Mailing Date 12/19/2012

Re C?se# 42554984, Notice ot Finamgs of CPS investigation"                                                                                                                           .;-.•*•£ vv..„..„„-..,



                     v             *                                   '

Dear Dwight Arnold Wolf

The Departmentof Family, and Protective Services (DFPS) has completed its investigation of alleged abuse or
neglect reported on 11/21/2012 involving one or more children in your family and made the following findings:,
                                                        t
                                                                                         i<       '-               - i                           i\, .- -': :• ,-a'5: • tV -•'                   -•*>v

       Alleged Perpetrator^                             Alleged-Type of Abuse or       Alleged Victim                             „          Finding*;. ji"..v-U-                          ?w
                                                              . Neglect
         White Dorothy D                                    Neglectful Supv            Atkins Sudia A                                     Ruled Out -
          Wolf Dwight A                                     Physical Abuse             Atkins Sudia A                                     Ruled Out
         White Dorothy D                                    Physical'Abuse              Lewis Jaylen                                      Ruled Out


This investigation is now clos'ed and there will be no further agency involvement with your family unless we
receive another report of abuse or'neglect, which, by law, we would need to investigate

How Findings aVe Determined.^ c




Neglectful Supv.'*includes the following acts'or omissions by a person
                                                                                                       U
                                                                                                           -i-'I                                                                       •**/?&
 J • placing a child'in of failing tojemove a child from a situation that a reasonable person would realize* .- j " /« - ♦
      requires judgment or actions., beyond the child's leyel of maturity, physical condition, or mental abilitiesandJf t% -^ «
   "X that results*m bodily injury or a'substantial risk of immediate harm to the child, or      ^ * \. »w ,. y. J< ? ' "4 .-ft
                                                                                                                             ""
       ,•' placing a child in or failing to remove*the ch'ildfrom a situation In which the child would be"exposed toV""»»**«
   "' substantial risk of sexualrconduct harmful to the child, or .*                                                                                            „' <•            ,
       • placing a child in or failing to remove the child from a situation in which the child would be exposed to acts
             or omissions that constitute abuse under Subdivision (1)(E), (F), (G), (H), or (K) committed against another
             child        4.'                  »                   «       :
Physical AbuseAincludeslhe following acts or omissions by a person
       . '           i*   "•?          '. V-       ^'        ,                     -                                                     -                              J,            ..
 ^ ,•.vphysicaljnjury that results in substantial harm to the child, or the genuine threat of substantial harm from
"" '         physicafmjury tothe child, including an injury that is at variance with the history orexplanation given and                                                                             •f •




       .«,oi ! j i t o r ; ^ ^ , v F 5
                                                   £&•;,£*& n
                                    A-                   -
                               Request For Removal Of Role Information

Role Removal Unit, Y-960
Texas Department of Family and Protective Services (DFPS)
PO BOX 149030
AUSTIN TX 78714-9030                                                      t „

For status inquiries please call 512-929-6470. Please allow sufficient time for mail delivery before seeking status.

An individual aHeged to have committed abuse or neglect of a child is entitled to request removal of information
from DFPS records concerning that person's role as an alleged perpetrator in an investigation conducted by CPS
if all of the allegations against that individual in that investigation are ruled out. To request removal of role
information relating to the following investigation, you must complete and sign this form and return it.to DFPS at
the above address within forty-five (45) days after the date on the accompanying letter. If your minor child was
the alleged perpetrator in this investigation, you may make this request on your child's behalf.

                    In Regard to the Investigation That is Subject to Role Removal
              Date of Report                         Case Name                             Case Number
                11/21/2012                        White.Dorothy D                            42554984


Specific Allegations that were investigated and "ruled out":
   Alleged Perpetrator Name             Type of Abuse or Neglect           Alleged Victim Name         Disposition
              Wolf, Dwight A                 Physical Abuse                   Atkins.Sudia A            Ruled Out


                      To be completed by the person requesting removal of role information
Name                                                              Area Code and Telephone Number

Mailing Address (Street or P.O. Box, City, State, Zip)

Name of child if parent or guardian is making this request on behalf of a minor child



                                    Important Information About Your Rights
Upon receipt of a properly submitted request for removal of role information, DFPS will initiate procedures to
remove information from department records about the alleged perpetrator's role in the abuse or neglect report
identified.    Once this role information is removed from our records, IT WILL BE DESTROYED AND WILL NOT
BE AVAILABLE TO YOU. If, for any reason, you wish to prove that someone faiseiy reported you for abuse or
neglects, our records wouid no ionger reflect the fact that this repo t against you was made and-ruled out. -

NOTE: THE FACT THAT YOUR ROLE AS AN ALLEGED PERPETRATOR IN THIS PARTICULAR
INVESTIGATION HAS BEEN RULED OUT OR THAT YOU REQUEST REMOVAL OF THIS ROLE
INFORMATION DOES NOT PRECLUDE FURTHER INVOLVEMENT WITH YOUR FAMILY BY DFPS,
INCLUDING THE PROVISION OF SERVICES, COURT INVOLVEMENT, OR EVEN TERMINATION OF
PARENTAL RIGHTS.


Because this decision may have important consequences, you may wish to consult a private attorney for legal
advice as to whether you should request the above role information to be removed from DFPS records.

 I have read the foregoing information about my rights and have made the decision to request that information
 about my role as an alleged perpetrator in this investigation be removed from DFPS records.

         Signature of person requesting removal of role information                           Date Signed
inics a~. yu^A^dh <?J*,??A o, /wni nt-rfiL u/aJt




Zr&j. ICXT/?/\/Ludt^A$. Auf^Ldfji^ h^jH^/y^&*%*___

      s,L. n{S/^ /?~&~*> /zia% fa**te,.Jit*M,-7t-?,,

                            Ml e.g.
                       fc
        Q^7t_           TSSIZEEIL



                            ^r^C^J^                    yr.
                                ^y^ <^-**jM7 (^ML/tS



.A^zz^
                        a^y^y^U Ox^ CoSllJj^


o-th/ Thy £ X%^4- .A^i>^,j£W^                      <?2 ?1

faft &U 4^ k«k well <m4®iMy /yb^ivw-
^?/^
   /r   ^~